DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,825,292 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13, 14, 17, 18, 21, 22, 24, 25, 28, 29, 31, 32, 35, 40-44 and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMay et al (US 2013/0065686) in view of Graf et al (US 2014/0256407)
As per claims 1, 22, 29,
LeMay discloses:
(a)    the wireless device transmitting patron-identifying information to a transaction server operated by a transaction-funding business; (LeMay discloses a wireless device operated by a player to transmit patron identification such as the unique device ID, wherein the device ID is transmitted to a remote transaction server) (LeMay 00 09, 0031, 0037, 0061 – 0064)
 (d)    the transaction server authorizing the transaction; and (LeMay 0061 – 0064)
(e)    the transaction server transmitting authorization for the transaction to at least one of the wireless device and the touchpoint business, and the touchpoint business providing at least one of a good and a service associated with the transaction to the patron. (LeMay discloses the transmitting of an authorization to an EGM wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service)) (LeMay 0061 – 0064)
LeMay fails to specifically disclose:
(b)    the wireless device reading a touchpoint ID associated with the touchpoint;
(c)    the wireless device transmitting the touchpoint ID to the transaction server;
However, Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
It would be obvious to one of ordinary skill in the art to modify LeMay in view of Graf to provide a game system wherein a wireless device reads a touchpoint ID such as an EGM identification, transmits it to a server for authorization.  This would ensure that multiple EGM’s are not being utilized simultaneously or blocked (Graf 0034).
As per claim 2, wherein the patron-identifying information comprises at least one of a wireless device ID associated with the wireless device and patron-authentication information for the patron. (LeMay 0061)
As per claim 3, herein the patron-identifying information comprises the wireless device ID associated with the wireless device and the patron-authentication information for the patron. (LeMay 0061)
As per claim 4, further comprising:
(f) the transaction-funding business compensating the touchpoint business for the transaction; and (g) the patron compensating the transaction-funding business for the transaction. (LeMay discloses the use of bank accounts to compensate for the transaction the user directly providing compensation for the transaction) (Lemay 0038)
As per claim 5, further comprising:
(f) the patron directly compensating the touchpoint business for the transaction. (Lemay 0038)
As per claim 6, wherein:
the touchpoint ID is a tag ID of an optical tag; and step (a) comprises the wireless device optically reading the tag ID. (Combination of LeMay in view of Graf as applied above, Graf discloses the use of an optical tag that is read by the wireless device) (Graf 0031, 0034)
As per claim 7, the touchpoint ID is tag ID of a wireless tag; and step (a) comprises the wireless device wirelessly reading the tag ID. (Combination of LeMay in view of Graf as applied above, Graf discloses the use of an RFID reader to read the ID of RF tags) (Graf 0031 0034).
As per claim 8, 23, 30, wherein the transaction is a purchase of gaming credit at a touchpoint of a gaming establishment. (LeMay 0029, 0040, 0156 – 0158)
As per claims 9 and 24, and 31, The combination of LeMay in view of Graf as applied above discloses: 
the touchpoint is a gaming machine of the establishment; (0029, 0040, 0189)
step (d) comprises the transaction server authorizing the purchase of the gaming credit; and step (e) comprises the transaction server transmitting authorization for the purchase of the gaming credit to the wireless device, and the gaming establishment providing the gaming credit to enable the patron to play the gaming machine. (LeMay discloses the transmitting of an authorization to an EGM wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service).  Lemay further discloses the server authorizing a credit purchase transaction (LeMay 0061 – 0064, 0156 - 0158).  Lemay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine) (Lemay 0181)
step (b) comprises the wireless device reading the touchpoint ID associated with the gaming machine;  (Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
As per claims 10, 25 and 32, The combination of LeMay in view of Graf as applied above discloses: 
the touchpoint is a gaming table of the gaming establishment; (Lemay discloses the use of gaming machines (LeMay 0029, 0040)  wherein the gaming machines may be gaming tables (LeMay 0189)
step (d) comprises the transaction server authorizing the purchase of the gaming credit; and step (e) comprises the transaction server transmitting authorization for the purchase of the gaming credit to the wireless device, and the gaming establishment providing the gaming credit to enable the patron to play the gaming table. (LeMay discloses the transmitting of an authorization to an EGM (i.e. gaming table Lemay 0189) wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service).  Lemay further discloses the server authorizing a credit purchase transaction (LeMay 0061 – 0064, 0156 - 0158).  Lemay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine which may be a gaming table) (Lemay 0181, 0189)
step (b) comprises the wireless device reading the touchpoint ID associated with the gaming table;  (Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
As per claims 14 and 18, 
a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; (Lemay 0040, 0157 - 0158)
a kiosk configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server; and a gaming machine, wherein: (LeMay 0009, 0010, 0040, 0041, 0077,0157 -0158, 0168)
a printer; and (Lemay discloses a printer) (LeMay 0036, 0041, 0048, 0058, 0082)
a gaming table, wherein( Lemay 0189):
a wireless device used by a patron of the gaming establishment is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; (LeMay discloses a wireless device operated by a player to transmit patron identification such as the unique device ID, wherein the device ID is transmitted to a remote transaction server) (LeMay 009, 0031, 0037, 0061 – 0064)
the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming table ; (Lemay further discloses the server authorizing a credit purchase transaction (LeMay 0029, 0040 0061 – 0064, 0156 - 0158) (Lemay discloses the game machine may be a gaming table) (LeMay 0189)
the transaction server is configured to authorize the purchase of the gaming credit; (LeMay 0061 – 0064)
the transaction server is configured to transmit authorization for the purchase of the gaming credit to the wireless device; and (LeMay discloses the transmitting of an authorization to an EGM wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service)) (LeMay 0061 – 0064, 0156 - 0158)
the gaming establishment is configured to provide the gaming credit to enable the patron to play the gaming table. (LeMay 0061 – 0064, 0181) (Lemay discloses the game machine may be a gaming table) (LeMay 0189)
LeMay fails to specifically disclose:
the wireless device is configured to read a touchpoint ID associated with the gaming machine;
the wireless device is configured to transmit the touchpoint ID to the transaction server;
However, Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
It would be obvious to one of ordinary skill in the art to modify LeMay in view of Graf to provide a game system wherein a wireless device reads a touchpoint ID such as an EGM identification, transmits it to a server for authorization.  This would ensure that multiple EGM’s are not being utilized simultaneously or blocked (Graf 0034).
As per claim 13, wherein monetary value for the transaction never electronically resides on or electronically passes through the wireless device. (LeMay discloses a transaction that involves a virtual voucher wherein the value of the virtual voucher does not electronically reside on the wireless device) (LeMay 0179 – 0181)
Dependent claim(s) 17, 21, 28 and 35 is/are disclosed by LeMay based on the same analysis set forth for claim(s) 13, which are similar in claim scope.
As per claim 40, wherein, during the transaction, monetary value for the transaction never electronically resides on or electronically passes through an account of the patron. (LeMay discloses a transaction that involves a virtual voucher wherein the value of the virtual voucher does not electronically reside patron account) (LeMay 0179 – 0181)
Dependent claim(s) 41-44 is/are disclosed by LeMay based on the same analysis set forth for claim(s) 40, which are similar in claim scope.
As per claim 46, wherein neither the patron nor the wireless device have access to a voucher ID for a voucher associated with the transaction. (Lemay discloses the wireless device nor the patron having access to the voucher ID, but merely voucher information) (LeMay 0176, 0180 – 0181).	
Dependent claim(s) 47-50 is/are disclosed by LeMay based on the same analysis set forth for claim(s) 46, which are similar in claim scope.	
Allowable Subject Matter
Claims 11-12, 15-16, 19-20, 26-27 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons set forth in the previous office action.
Response to Arguments
Examiner withdraws rejection of the claims 13, 17, 21, 18, 25 and 39  under 35 U.S.C 112 in light of the Applicant’s amendments.
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. Regarding the Rejection of the claims under 35 U.S.C 103 as being obvious over LeMay in view of Graf, the Applicant argues the following: “According to the Examiner, it would have been obvious to modify LeMay in view of Graf to provide the claimed invention to "ensure that multiple EGM's are not being utilized simultaneously or blocked," citing Graf's paragraph [0034].  In response, the Applicant submits that the Examiner's rejections of claims 1, 14, 18, 22, and 29 are based on an improper use of hindsight reasoning to combine the teachings of LeMay and Graf. “ (Remarks pages 18 – 17). The Examiner respectfully disagrees and notes the Applicant fails to provide any reasoning to support the allegation of hindsight reasoning. The Examiner further notes “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). (MPEP 2145(X)(A))
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        12/17/2022

/James S. McClellan/Primary Examiner, Art Unit 3715